DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The claim objection is withdrawn in view of Applicant’s arguments.
The 35 U.S.C. 112 rejections are withdrawn in view of Applicant’s arguments and amendments.
The 35 U.S.C. 103 rejection is withdrawn in view of Applicant’s amendments and arguments. However, a new ground of rejection is entered for the now amended claims.
Claim Objections
Claim 7 is objected to because of the following informalities: Claim 7 recites “superconducting wire made of the precursor” when it seems more appropriately that the superconducting wire is made from the precursor. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Banno et al. (JP 2015-185211) in view of Kubo (US 2002/0006527).
Regarding claim 1, Banno teaches a method of making a Nb3Sn superconducting wire by providing a bar 10 having a central Sn insertion hole 12 and a plurality of Nb insertion holes 14 surrounding the periphery of the Sn insertion hole (¶ 9). Banno teaches the bar has an alloy composition of 5%-40% Zn and balance Cu (¶ 9). The alloy bar has Nb cores inserted into the Nb insertion holes and a 0%-4% Ti-Sn alloy bar is inserted into the Sn insertion hole (¶ 9). Banno also teaches that Zr or Hf may be substituted for Ti (¶ 11). The wire undergoes diameter reduction processing to obtain a composition wire, followed by heat treating at 650°C – 800°C to generate the Nb3Sn phase (¶ 9). Banno does not teach that the Cu alloy bar contains a third element Ga.
Kubo teaches a supderconductor wire comprising a Cu alloy matrix and Nb3Sn filaments (¶ 3). The Cu alloy matrix contains one or more of Mn, Ge, Si, Ni, Sn, Ga, and Zn in amounts from 0.01%-5% by weight (¶ 29). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the Cu-Zn alloy of Banno with further alloying additions, such as Ga, in amounts of 0.01%-5% as taught by Kubo, because these additions to the alloy matrix for a superconductor wire reduces AC loss, improves void suppression effect and lightens hysteresis loss in a fluctuating magnetic field (¶ 59).
Regarding claim 2, Banno teaches it is preferable to preheat the composition wire prior to heat treatment to generation Nb3Sn phase in order to promote interdiffusion of Sn and Zn (¶ 10).
Regarding claim 3, Banno teaches that an intermediate annealing of the composite wire may be performed (¶ 10) to improve workability (¶ 26). However, this intermediate annealing is performed on the Cu/Nb/Sn composite (¶ 10), and not a Cu/Nb composite. Banno also teaches that such annealing may cause problems because the Sn core diffuses into the Cu alloy and generates large pores (¶ 6). Accordingly, it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to perform this annealing without the Sn core and to insert the Sn core into the bar after this annealing, thereby avoiding the void generation problem associated with annealing a Cu/Nb/Sn composite.
Regarding claim 4, Banno teaches a wire precursor for a Nb3Sn superconducting wire comprising a bar 10 having a central Sn insertion hole 12 and a plurality of Nb insertion holes 14 surrounding the periphery of the Sn insertion hole (¶ 9). Banno teaches the bar has an alloy composition of 5%-40% Zn and balance Cu (¶ 9). The alloy bar has Nb cores in the Nb insertion holes and a 0%-4% Ti-Sn alloy bar in the Sn insertion hole (¶ 9). Banno also teaches that Zr or Hf may be substituted for Ti in the Sn alloy (¶ 11). Banno does not teach that the Cu alloy bar contains a third element Ge, Ga, Mg or Al.
Kubo teaches a supderconductor wire comprising a Cu alloy matrix and Nb3Sn filaments (¶ 3). The Cu alloy matrix contains one or more of Mn, Ge, Si, Ni, Sn, Ga, and Zn in amounts from 0.01%-5% by weight (¶ 29). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the Cu-Zn alloy of Banno with further alloying additions, such as Ga, as taught by Kubo, because these additions to the alloy matrix for a superconductor wire reduces AC loss, improves void suppression effect and lightens hysteresis loss in a fluctuating magnetic field (¶ 59).
Regarding claim 5, Banno teaches the Nb core may comprise 0-5% of Ti, Hf, Zr or Ta (¶ 11).
Regarding claim 6, the area of the Nb cores represent approximately 12.2% of the cross sectional area of the total bar (see Fig. 4).
Regarding claim 7, Banno teaches the precursor wire for making a Nb3Sn superconductor wire is subjected to a Nb3Sn generation heat treatment (¶ 9). While Banno does not expressly teach a thickness of a Nb3Sn layer or that Ti, Zr, or Hf is dissolved as solid solution, one of ordinary skill in the art would expect the superconductor wire of the prior art combination to have these properties given the substantially identical composition and manufacturing process, absent objective evidence to the contrary. See MPEP 2112. Banno also discloses that voids are not generated in the wire (¶ 13).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784